Title: From Thomas Jefferson to André Limozin, 25 November 1785
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Nov. 25. 1785.

I received the day before yesterday your favor of the 21st. and thank you for your care of my letter to the Mr. Fitzhughs. In mine of Nov. 11. addressed to you I took the liberty of asking you to furnish them with four hundred livres and to draw on me for the money. Instead of this you will be pleased to consider the twenty guineas (mentioned in your letter) as advanced at my request and to draw on me for that sum, expressing in your bill that it is for so much advanced them. I think you will find that you have not misplaced your indulgences to these young gentlemen. They are very good youths, and their father is a very able man. I will beg the favor of you to draw on me in a separate draught for the 68₶- 17s-6d which you have been so kind as to pay for me for the transportation of the packages I sent to Havre.
I have the honour to be with great respect Sir Your most obedient humble servt.,

Th: Jefferson

